Citation Nr: 9906758	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-08 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 1997 rating decision by the  Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran's claim of entitlement 
to service connection for residuals of a back injury.



FINDING OF FACT

There is no competent medical evidence in the record 
demonstrating that the veteran's currently diagnosed back 
disability is related to his service.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
the relevant law and VA regulations.  The factual background 
of this case will then be reviewed. The Board will then 
analyze the issue on appeal. 

Applicable Law and Regulations

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for any disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R § 3.303(d).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded,  there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Factual Background

The veteran's service medical records are of record.  There 
is no notation within these records of an injury incurred in 
service or of treatment to the veteran's back. In a report of 
physical examination completed in April 1946 in connection 
with the veteran's separation from service, he did not report 
any treatment or injury to his back.  His spine was described 
by the examiner as "normal" and defects were listed as 
"none".

A summary letter from a chiropractor dated in September 1989 
shows evaluation and treatment of back complaints subsequent 
to a December 1988 automobile accident.  This summary states 
the veteran "wrenched his back, neck, and trunk."  The past 
medical history includes a 1965 disc injury that resulted in 
no disability and states that prior to the accident the 
veteran did not suffer any problems.  The report further 
states that the veteran became symptomatic two days after the 
accident and that this symptomatology persisted and became 
more severe.  According to the report,  these symptoms 
included predominantly dull back pain with occasional 
burning.

In the September 1989 summary letter, the chiropractor states 
that diagnoses included moderate cervical myoligamentous 
sprain/strain syndrome, chronic; L2 disc compression and 
spinal stenosis; lumbar myoligamentous sprain/strain syndrome 
with associated posterior dorsolumbar myofibrositis and 
myofascitis; lumbar facet syndrome; L5 disc herniation and 
spinal stenosis; meralgia paresthetica; and 
psuedoclaudication.  The chiropractor proposed that the 
causes of these injuries were "a ratio of 70% due to the 
accident and 30% due to structural aging process." 

The veteran submitted private medical records dated in 
September and October 1989.  Pertinent back surgery included 
an extensive bilateral L2-S1 laminectomy and cauda equina 
decompression; removal of an L2-3 free ruptured disc 
fragment; and removal of a right inferior L3 articular facet. 

In January 1997, the veteran submitted a claim for service 
connection for injuries to his back.

A report of VA examination dated in April 1997 shows a 
diagnosis of chronic low back pain with associated 
radiculopathy secondary to degenerative disc disease and 
spinal stenosis.  The April 1997 report notes a back injury 
during service in which an oil drum rolled into the veteran.  
The 1997 report also mentions a 1965 basketball injury in 
which the veteran suffered a herniated lumber disc.  The 
history also notes a 1989 incident in which the veteran felt 
a "pop" in his lower back when bending over for a garden 
hose. 

A report of VA examination dated in May 1997 shows a 
diagnosis of chronic lower back pain and status-post 
laminectomy of the lumbar spine complicated by right foot 
drop.  The May report's history notes low back pain that 
began in service with a herniated disc.  The May 1997 report 
notes in the history that the veteran injured his back in 
service while instructing judo and that this injury was 
followed by another unspecified back injury before discharge. 

A personal hearing was held at the RO in June 1998.  The 
veteran testified as to the January 1945 oil drum incident.  
He stated that he treated his back with aspirin and by 
keeping himself in traction.  The veteran also testified that 
he injured his back later in 1945 when he ducked under a 
steering wheel to avoid sniper fire. He stated that he 
"wrenched" his back at that time.  Additionally, the 
veteran testified that in April 1946, he injured his back 
again while boxing.  During one match, he stated that he was 
struck with a series of left hooks and felt a pain radiating 
down his spine. 

At the June 1998 hearing, the  veteran testified that he 
never reported any injuries he received while in the service 
to avoid being discharged from the military.  The veteran 
stated that he did consult a family doctor occasionally 
during the 1940's and 1950's about back pain, and might have 
consulted physicians at a Kaiser Permanente medical center.

The veteran further testified at the June 1998 hearing that 
he was injured in 1965 when he twisted his back playing 
basketball.  The veteran testified that he stayed in bed for 
a number of days and the pain would go from "minor to 
sometimes pretty heavy pain" depending on his activities.  

The veteran also testified at the 1998 hearing that he had 
back surgery in 1989 after he hurt himself picking up a 
garden hose.  At the same time as the surgery, the veteran 
stated that he suffered a right foot drop that forced him to 
temporarily use a wheelchair.

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

There is evidence the veteran suffers from a current 
disability.  The April 1997 VA medical examiner diagnosed the 
veteran with chronic low pain with associated radiculopathy 
secondary to degenerative disc disease and spinal stenosis.  
Additionally, the May 1997 VA examiner diagnosed the veteran 
with status-post laminectomy of the lumbar spine complicated 
by a right foot drop with secondary chronic low back pain.  
Therefore, the first prong of the Caluza test is met. 

There is no evidence in the veteran's service record of an 
in-service injury to or treatment of the veteran's back.  
However, the veteran has testified to three separate 
occasions during service in which his back was injured: by 
the rolling oil drum; while diving to avoid sniper fire; and 
during a boxing match.  For the limited purpose of 
determining if the veteran's claim is well grounded, the 
evidentiary assertions made by the veteran must be accepted 
as true.  King v. Brown, 5 Vet App. 19, 21 (1993).  
Therefore, the presence of an in-service injury, the second 
prong of the Caluza test, has been met.

After a review of the evidence, the Board finds that the 
third prong of the Caluza test has not been met.  There is no 
competent medical evidence of record that establishes a nexus 
between the current disability and any incident during the 
veteran's service.

The veteran's claim for a back injury related to service was 
filed initially in 1997. Although the veteran testified to 
suffering chronic back pain ever since the incidents in 
service, and to consulting many doctors, the earliest medical 
report of record is the 1989 chiropractic report.  This 1989 
report describes chronic back pain but notes only once 
incident in its history, a 1988 automobile accident.  The 
report states the cause of the veteran's condition at the 
time to be "70% due the accident and 30% due to structural 
aging process."  The chiropractor did not note a history of 
service injuries or relate the veteran's back problems to any 
injuries sustained during service.

The April 1997 VA examiner did note the incident in which the 
veteran was struck by a rolling oil drum during service, but 
also noted the post-service injuries sustained while playing 
basketball and picking up the garden hose.  The May 1997 VA 
examiner's report also noted in-service as well as post-
service incidents in the history.  However,  neither VA 
examiner opined that the veteran's existing back disability 
was related to in-service injuries.

The veteran has asserted a link between the in-service 
injuries and the present disability.  However, while a 
layperson is competent to testify as to facts within his or 
her own observation and recollection, such as symptoms, such 
person is not competent to provide probative evidence as to 
matters requiring the expertise derived from specialized 
medical training, or experience, such as matters of medical 
causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

One of the incidents described by the veteran occurred during 
a sniper attack.  
Pursuant to 38 U.S.C.A. § 1154(b), ee also 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
serve to eliminate the medical nexus requirement found in 
Caluza.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Even were the Board to assume combat status, the veteran must 
provide satisfactory medical evidence of a relationship 
between his service and his current back condition. He has 
not done so.

As the veteran has not submitted evidence of a nexus between 
the in-service injuries and the current back disability, the 
Board concludes that the veteran's claim of service 
connection for a back condition is not well grounded and must 
be denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in developing facts pertinent to 
his claim.  However, the VA may be obligated to advise the 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the VA has previously advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).
By this decision, the Board informs the veteran that in order 
to make his claim for service connection well grounded, he 
will need to submit competent medical evidence establishing a 
nexus between his current disability and service.



ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is denied.



_______________________________
Barry F. Bohan
	Member, Board of Veterans' Appeals

 

- 7 -


- 2 -


